Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-11 and 14-16 of current application 17549843 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11201673. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons laid out below.

Regarding claim 7 of the present application, claim 1 of US Patent No. 11201673 discloses the same limitations as underlined below: 
Claim 7 of present application 17549843
Claim 1 of Patent US 11201673
An optical receiver for use in free space communication from a transmitter to the optical receiver, the optical receiver comprising: 
an external window configured for passing visible light as well as optical signals of communication wavelengths therethrough; 
an optical switch; 
a waveguide; 

a receiver; 
and an internal window, 
the optical switch being configured for redirecting optical signals from a plurality of incidence angles into an input ray having an angle within a range of acceptance angles for the waveguide; 






and the waveguide being configured for selectively directing optical signals incident thereon toward the receiver, while passing visible light through to the internal window.
An optical receiver for use in free space communication from a transmitter to the optical receiver, the optical receiver comprising: 
an external window configured for passing visible light as well as optical signals of communication wavelengths therethrough; 
an optical switch; 
a waveguide including a holographic angle converter and a transverse optical waveguide; a receiver; 
and an internal window, wherein 
the optical switch is configured for redirecting optical signals from a plurality of different incidence angles into an output ray having an angle within a range of acceptance angles for the holographic angle converter within the waveguide, 
wherein the holographic angle converter is configured for coupling the output ray received thereon into the transverse optical waveguide, and wherein the optical switch, the holographic angle converter, 
and the transverse optical waveguide are optically coupled for selectively directing optical signals of communication wavelengths incident thereon toward the receiver, while passing visible light through to the internal window. 

The feature of claim 7 of the present application that is not explicitly stated (underlined below) in claim 1 of the US Patent 11201673 is:
“redirecting optical signals from a plurality of incidence angles into an input ray having an angle within a range of acceptance angles for the waveguide”
	However, the Patent No. 11201673 states in claim 1 “the optical switch is configured for redirecting optical signals from a plurality of different incidence angles into an output ray having an angle within a range of acceptance angles for the holographic angle converter within the waveguide”. Based on this limitation, it can be understood by one of ordinary skill in the art that “redirecting optical signals…into an output ray having an angle within a range of acceptance angles for…the waveguide” is “an input ray” for the waveguide i.e. the redirected optical signals into an output ray being input to the waveguide is equivalent to redirecting optical signals into an input ray being input to the waveguide. Hence it is clear that all the elements of the application claim 7 is to be found in patent claim 1. The difference in between the application claim and the patent claim, besides the wording, lies in the fact that the patent claim includes more elements. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 7. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (FED. Cir. 1993). Since application claim 7 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Regarding claim 8 of the present application is taught by claim 2, of the U.S. patent 11201673 and are also rejected.
Regarding claim 9 of the present application is identical to claim 3 of the U.S. patent 11201673, and are also rejected.
Regarding claim 10 of the present application is taught by claim 4 of the U.S. patent 11201673, and is also rejected.
Regarding claim 11 of the present application is taught by claim 5 of the U.S. patent 11201673, and is also rejected.
Regarding claim 14 of the present application is identical to claim 6 of the U.S. patent 11201673, and is also rejected.
Regarding claim 15 of the present application is taught by claim 7 of the U.S. patent 11201673, and is also rejected.
Regarding claim 16 of the present application is identical to claim 8 of the U.S. patent 11201673, and is also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "for directing the input rays" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Smith (US 2009/0142073).
Regarding claim 1, Smith teaches an optical communications transmitter for use in free space communication from the transmitter to a receiver (paragraph [0003]), the transmitter comprising (Fig. 1): a light input (Fig. 1, input from source 12 through 13); an optical fiber array for directing the light input (Fig. 1, fiber array 16); and an optical phased array for receiving the light input from the optical fiber array and transmitting a light output (Fig. 1, optical phased array 18+21 transmitting light output 19; paragraph [0022]), the optical phased array being configured for modifying a relative phase of the light input such that the light output exhibits a predetermined far-field intensity pattern (paragraph [0022], the aperture beams are directed in the same direction…; paragraph [0033], to maintain the wave front in a chosen fixed direction).  
Regarding claim 2, Smith teaches the optical communications transmitter of Claim 1, wherein the optical phased array modifies the relative phase of the light input without using mechanical devices (Fig. 1, optical phased array modifies the phase using phase samplers 21 which are not mechanical devices).  
Regarding claim 3, Smith teaches the optical communications transmitter of Claim 2, wherein the optical phased array is selected from a beam steering device (paragraph [0050], parts of beam-steering subsystem 21).  
Regarding claim 4, Smith teaches the optical communications transmitter of Claim 2, wherein the optical phased array modifies the relative phase of the light input without any moving components (paragraph [0033], the relative phase shifts which the control system 26 must apply so as to maintain the wavefront in a chosen fixed direction, e.g., normal to the boresight direction).  
Regarding claim 6, Smith teaches the optical communications transmitter of Claim 1, further comprising one or more additional optical components selected from a light splitter (paragraph [0022], coupler 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2009/0142073).
Regarding claim 5, Smith teaches the optical communications transmitter of Claim 1, wherein the optical phased array modifies the relative phase of the light input to produce the far- field pattern for more efficiently depositing the light output on the receiver than without the optical phased array.  
Although Smith doesn’t explicitly state that the far-field pattern is deposited on the receiver more efficiently with the optical phased array than without the optical phased array, Smith states in paragraph [0033], that the control system 26 must apply so as to maintain the wavefront in a chosen fixed direction. Hence, it would have been obvious to one of ordinary skill in the art to see that without the optical phased array, a fixed direction transmission of the input signal won’t be possible and thus incorporating the optical phased array more efficiently helps transmit the input signal to the receiver. 
Claims 7-9, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays).
Regarding claim 7, Pierce teaches an optical receiver for use in free space communication from a transmitter to the optical receiver (Abstract), the optical receiver comprising: an external window (Fig, 2, window 14) configured for passing visible light as well as optical signals of communication wavelengths there through (Fig. 2, optical signals of communication 18 and Abstract: at the same time, light having other wavelengths including visible background light…; Col. 2, lines 52-55); a waveguide (Fig. 3, waveguide comprises 24+16; Col. 3, lines 26-28); a receiver (Col. 4, lines 58-61); and an internal window (Fig. 2, internal window 44), wherein the waveguide receives input ray within a range of acceptance angles for the waveguide (Figs. 2 and 3 shows the light 18 is received by the holographic angle converter at its acceptance angles as it is successfully passed onto the waveguide 16) and is configured for coupling the input ray from a plurality of incidence angles (Figs 2 and 3 shows that the ray 18 is at a plurality of incidence angles); and the waveguide being configured for selectively directing optical signals of communication wavelengths incident there on toward the receiver, while passing visible light through to the internal window (Col. 8, lines 45-48).
Pierce doesn’t teach an optical switch wherein the optical switch is configured for redirecting optical signals from a plurality of incidence angles into an input ray.
Yamazaki teaches an optical switch (Fig. 1b, switch comprising LC, lens and output plane) that redirects optical signals from a plurality of incidence angles (Fig. 1b, plurality of incidence angles of signal light towards the LC display and lens) into an input ray (Fig. 1b, input ray for an output port at the output plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Pierce and incorporate the optical switch to redirect incoming optical signals as taught by Yamazaki since holographic switches with liquid crystal have low driving voltages and can steer light beams two dimensionally for proper detection (Yamazaki: Introduction).
Regarding claim 8, Pierce in view of Yamazaki teaches the optical receiver of Claim 7, wherein Pierce teaches further comprising a coating on the internal window (Fig. 3, coating on 28) for blocking the optical signals from passing through the internal window (Col. 8, lines 45-48).  
Regarding claim 9, Pierce in view of Yamazaki teaches the optical receiver of Claim 7, wherein Yamazaki teaches the optical switch is a liquid crystal optical angle switch (Fig. 1b, optical switch is a liquid crystal optical angle switch that redirects incoming light signals).  
Regarding claim 13, Pierce in view of Yamazaki teaches the optical receiver of Claim 7, wherein the waveguide includes a holographic layer (Pierce: holographic layer 24; Col. 3, lines 25-27).  
Regarding claim 15, Pierce in view of Yamazaki teaches the optical receiver of Claim 7 wherein Pierce teaches waveguide is split into at least two sections within the waveguide, each of the at least two sections (Fig. 3, the waveguide is split into section 24 and section 16).
Regarding claim 16, Pierce in view of Yamazaki teaches the optical receiver of Claim 15, wherein Pierce teaches further comprising at least two receivers (Fig. 2, receivers 36 and 42), wherein each one of the at least two sections of the waveguide is configured for directing the input rays into one of the at least two receivers (Col. 4, lines 49-51 and Col. 5, lines 25-30).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays) in further view of Zhao (US 2003/0113055).
Regarding claim 10, Pierce in view of Yamazaki teaches the optical receiver of Claim 7.
Although Yamazaki teaches the optical switch, Pierce in view of Yamazaki doesn’t teach wherein the optical switch is configured for compensating for differences in optical path lengths of the optical signals received from the plurality of incidence angles.
Zhao teaches an optical switch (Fig. 5 teaches a switch configuration) configured for compensating for differences in optical path lengths of the optical signals received from the plurality of incidence angles (paragraph [0047], lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switch taught by Pierce in view of Yamazaki and incorporate the path length compensating functionality of the switch taught by Zhao in order to avoid any delays in the processing of the received optical signals thereby allowing for better detection in the receiver.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays) in further view of Zhao (US 2003/0113055) in further view of Haller (US 8681422).
Regarding claim 11, Pierce in view of Yamazaki in further view of Zhao teaches the optical receiver of Claim 10.
Pierce in view of Yamazaki in further view of Zhao doesn’t teach further comprising a compensator for providing additional optical path length compensation.
Haller teaches a compensator (Fig. 4, compensator 540) for further compensating RTOA 2020-01-315for differences in optical path lengths of the optical signals (Col. 4, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical receiver taught by Pierce in view of Yamazaki in view of Zhao and incorporate the compensator taught by Haller so that the received optical signals can be properly focused onto the waveguide for detection.
Regarding claim 12, Pierce in view of Yamazaki in further view of Zhao and Haller teaches the optical receiver of Claim 11, wherein Haller teaches the compensator is adjustable (Col. 4, lines 52-55, the compensator is adjustable).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays) in further view of Harper (US 2009/0180781).
Regarding claim 14, Pierce in view of Yamazaki teaches the optical receiver of Claim 7.
Although Pierce in view of Yamazaki teaches the range of acceptance angles in a free space optical communication system, Pierce in view of Yamazaki don’t teach wherein the receiver is configured for receiving input rays from at least one of a satellite, a groundBSI-002US station, an aircraft, an unmanned autonomous vehicle (UAV), a ground vehicle, and a nautical vessel.  
Harper teaches wherein a receiver is configured for receiving input rays from at least one of a satellite, a groundBSI-002US station, an aircraft, an unmanned autonomous vehicle (UAV), a ground vehicle, and a nautical vessel (paragraph [0005]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the free space optical communication system as taught by Pierce in view of Yamazaki with the different free space optical communication scenarios taught by Harper since free space optics are highly desirable and can be easily coupled the existing fiber optic communication infrastructure, are rapidly reconfigurable and are potentially more secure than RF and other acoustic based alternatives (Harper: paragraph [0002]).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRANESH K BARUA/Examiner, Art Unit 2637